 1 KATHRYN E. VAN HOUTEN BAR NO. 143402                                  JS-6
   IRSFELD, IRSFELD & YOUNGER LLP
 2 100 W. Broadway, Ste. 920
   Glendale, CA 91210
 3 Telephone: (818) 242-6859
   Facsimile: (818) 240-7728
 4
     Attorneys for Plaintiff
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA, )             CASE NO.: CV 18-07484-WDK-RAO
                               )
11       Plaintiff,            )             [PROPOSED] ORDER
                               )             GRANTING STIPULATION TO
12       v.                    )             CONSENT JUDGMENT
                               )
13   ORLANDO T. SOMOZA,        )
                               )
14       Defendant.            )
                               )
15                             )
16         Pursuant to the above stipulation of the parties, Judgment is hereby entered
17   in favor of Plaintiff, UNITED STATES OF AMERICA, and against Defendant,
18   ORLANDO T. SOMOZA, in the total amount of $16,694.28.
19   IT IS SO ORDERED:
20
21          11/28/2018
     Dated: ________________
                                           WILLIAM D. KELLER
22                                         UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                              1
